DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 01/03/2020, 7/21/2020 and 11/23/2020 have been placed in the record and considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 11 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  In particular, claim 11 recites  “when performing logical channel prioritization (LCP) on the service to be transmitted on a media access control (MAC) layer, transmitting, by the terminal device, the service to be transmitted on a transmission block of the carrier or the carrier set corresponding to the service identification of the service to be transmitted according to the corresponding relationship between the service identification of the service to be transmitted and the carrier or the carrier set” which is a contingent limitation. 
	According to MPEP 2111.04 II., the broadest reasonable interpretation (BRI) of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  As applied to claim 11 “transmitting, by the terminal device, the service to be transmitted on a transmission block of the carrier or the carrier set corresponding to the service identification of the service to be transmitted according to the corresponding relationship between the service identification of the service to be transmitted and the carrier or the carrier set” occurs only “when performing logical channel prioritization (LCP) on the service to be transmitted on a media access control (MAC) layer” (i.e. the condition precedent).  Thus, because the contingent limitation is the sole limitation in claim 11, the BRI of claim 11 is that it includes no limitations and thus fails to further limit claim 3.
	Applicant may cancel the claim 11, amend the claim to place it in proper dependent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 4, 16, 27, 29 and 43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (US PG Pub 2018/0324560 A1, hereinafter “Xu”).
	Regarding claim 1, Xu teaches a wireless communication method, comprising: determining, by a terminal device, a carrier or a carrier set for sending or receiving a service to be transmitted according to a service identification of the service to be transmitted (¶ [0102] The AS sends an announcement of the V2X service to notify of information about the V2X service, such as the mapping relation between the V2X service and the TMGI (i.e. service identification), . . . the carrier sending frequency. The AS may send the announcement of the V2X service through an application layer or through a short message. Then, the OBU receives the announcement (i.e. terminal device determines via information in the announcement) of the V2X service; ¶ [0088] OBU is an LTE UE); See also FIG. 8 steps S804, S814 and ¶¶ [0112] – [0120]); and sending or receiving, by the terminal device, the service to be transmitted on the carrier or the carrier set corresponding to the service identification of the service to be transmitted (¶¶ [0103] – [0104] The AS sends, to the RSU and/or the eNB within the service area, the V2X service . . . the RSU and/or the eNB sends the V2X service in the target area (i.e. the terminal device receives the service); See also FIG. 8 steps S816, S818 and ¶¶ [0123] –[0125]), wherein the service identification of the service to be transmitted is a service code point or a service primitive (¶ [0102] announcement of the V2X service to notify of information about the V2X service, such as the mapping relation between the V2X service and the TMGI, the starting time for sending the V2X service, the service area, the carrier sending frequency) of the service to be transmitted that is generated on a service layer (the V2X application server reads on service layer), the service code point is a code of the service generated by the service to be transmitted on the service layer, and the service primitive is a text description of the service generated by the service to be transmitted on the service layer (¶¶ [0100], [0102] discloses that the service description, which reads on service primitive, includes a subset of the information that .

	Regarding claim 3, Xu further teaches determining, by the terminal device, the carrier or the carrier set for sending or receiving the service to be transmitted (¶ [0107]; See also FIG. 8, S820, ¶ [0120]) according to the service identification of the service to be transmitted and a corresponding relationship between the service identification of the service to be transmitted and the carrier or the carrier set (¶¶ [0100], [0102] because the announcement received by the OBU/terminal device includes the relationship between the service identification of the service transmitted as the carrier sending frequency, the OBU’s ability to detect and receive the service (i.e. determine the carrier for receiving) is according to the service identification of the service to be transmitted and a corresponding relationship between the service identification of the service to be transmitted and the carrier or the carrier set).

	Regarding claim 4, Xu further teaches wherein before the terminal device determines the carrier or carrier set for sending or receiving the service to be transmitted according to the service identification of the service to be transmitted and the corresponding relationship between the service identification of the service to be transmitted and the carrier or carrier set, the method further comprises: receiving, by the terminal device, first information sent by a network device, wherein the first information comprises the corresponding relationship between the service identification of the service to be transmitted and the carrier or the carrier set (¶ [0100], [0102] the announcement (reads on first information) includes the corresponding relationship between the service identification (TMGI) of the service to be transmitted and the carrier sending frequency.  .

	Regarding claim 16, Xu teaches wherein the service to be transmitted is a vehicle to everything (V2X) service (¶ [0102] V2X service).

	Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth for claim 1, including a terminal device (FIG. 13), comprising: a processor (FIG 13 processor 1306), a memory (¶ [0174]), and a communication interface (¶ [0161] discloses that the apparatus sends a V2X service, thus it includes a communications interface), wherein the processor is connected with the memory and the communication interface, the memory is configured to store instructions, the communication interface is configured to communicate with other network elements under the control of the processor, and the processor is configured to execute the instructions (FIG. 13, ¶¶ [0161], [0174]), all taught by Xu).

	Regarding claim 29 claim is interpreted and rejected for the same reason as set forth for claim 3.

	Regarding claim 43, Xu teaches a network device (FIG. 4 V2X AS), comprising: a processor (FIG. 4 processing module 42), a memory (¶ [0174] storage device), and a communication interface (¶ [0076] discloses that the apparatus sends a V2X service, thus is includes a communication interface), wherein the processor is connected with the memory and the communication interface, the memory is configured to store instructions, the communication interface is configured to communicate with other network elements under the control of the processor, and the processor is configured to execute the instructions (¶¶ [0076], [00174]), and when the processor executes the instructions stored in the memory, the processor is configured to: establish a corresponding relationship between a service identification of a service to be transmitted and a carrier or a carrier set (¶ 0054], the V2X AS classifies and identifies the V2X service, where different types of V2X services have different identifiers; ¶ [0080] . . . the sending module 46 includes a second sending unit . . . The second sending unit is configured to send announcement information of the V2X service to an OBU, where the announcement information includes at least one of the followings: the TMGI of the V2X service (i.e. identifier of the V2X service) . . . a carrier frequency on which the V2X service is sent {interpreted as prior to sending the announcement to the OBU, the V2X AS establishes a relationship between the service ID/TMGI and the carrier on which the service corresponding to the TMGI is sent}); and control the communication interface to send first information to the a terminal device, wherein the first information comprises the corresponding relationship between the service identification of the service to be transmitted and the carrier or the carrier set (¶ [0080]; ¶ [0102] The AS sends an announcement of the V2X service to notify of information about the V2X service, such as the mapping relation between the V2X service and the TMGI (i.e. service identification), . . . the carrier sending frequency); wherein the service identification of the service to be transmitted is a service code point or a service primitive (¶ [0102] announcement of the V2X service to notify of information about the V2X service, such as the mapping relation between the V2X service and the TMGI, the starting time for sending the V2X service, the service area, the carrier sending frequency) of the service to be transmitted that is generated on a service layer (the V2X application server reads on service layer), the service code point is a code of the service generated by the service to be transmitted on the service layer, and the service primitive is a text description of the service generated by the service to be transmitted on the service layer (¶¶ [0100], [0102] discloses that the service description, which reads on service primitive, includes a subset of the information that .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 7-10 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Qualcomm, “Carrier Aggregation for V2X Phase 2,” 3GPP TSG RAN WG2 .
	Regarding claim 2, Xu does not explicitly teach classifying, by the terminal device, the service to be transmitted on the service layer, and assigning different service identifications to different types of services; and determining, by the terminal device, the carrier or the carrier set for sending or receiving the service to be transmitted according to the service identification of the service to be transmitted.
	In analogous art, Qualcomm (cited in Applicant’s IDS filed on 07/21/2020) teaches classifying, by the terminal device, the service to be transmitted on the service layer, and assigning different service identifications to different types of services (Qualcomm page 2 Figure 1 illustrating that the Application Layer of the UE assigns different PSIDs (PSID-1, PSID-2)  to different Applications (App-1, App-2), such as safety and non-safety applications (see page 2, second paragraph)); and determining, by the terminal device, the carrier or the carrier set for sending or receiving the service to be transmitted according to the service identification of the service to be transmitted (Qualcomm page 2 Figure 1 illustrating that the V2X Layer of the UE determines the carrier set (i.e. frequencies) for sending or receiving the application (i.e. service) according to the PSID of the application to be transmitted).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu in order to implement the teachings of Qualcomm.  One would have been motivated to do so in order enable a UE with limited receiver chains to distinguish and monitor frequencies corresponding to high priority applications, such as safety applications, thereby improving a user’s quality of experience. (Qualcomm page 3, second paragraph)

	Regarding claim 5, Xu does not explicitly teach wherein before the terminal device determines the carrier or carrier set for sending or receiving the service to be transmitted according to the service identification of the service to be transmitted and the corresponding relationship between the service identification of the service to be transmitted and the carrier or the carrier set, the method further comprises: classifying, by the terminal device, the service to be transmitted on the service layer, and assigning different service identifications to different types of services; and establishing, by the terminal device, the corresponding relationship between the service identification of the service to be transmitted and the carrier or the carrier set.
	In analogous art, Qualcomm (cited in Applicant’s IDS filed on 07/21/2020) teaches classifying, by the terminal device, the service to be transmitted on the service layer, and assigning different service identifications to different types of services (Qualcomm page 2 Figure 1 illustrating that the Application Layer of the UE assigns different PSIDs (PSID-1, PSID-2)  to different Applications (App-1, App-2), such as safety and non-safety applications (see page 2, second paragraph)); and establishing, by the terminal device, the corresponding relationship between the service identification of the service to be transmitted and the carrier or the carrier set (Qualcomm page 2 Figure 1 illustrating that the V2X Layer of the UE determines the carrier set (i.e. frequencies) for sending or receiving the application (i.e. service) according to the PSID of the application to be transmitted.  It is implicit that the relationship between the service identification of the service and carrier set must be established before the terminal device determines the carrier or carrier set for sending or receiving the service to be transmitted).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu in order to implement the teachings of Qualcomm.  One would have been motivated to do so in order enable a UE with limited receiver chains to distinguish and monitor frequencies corresponding to high priority applications, such as safety applications, thereby improving a user’s quality of experience. (Qualcomm page 3, second paragraph)

	Regarding claim 7, Xu does not explicitly teach wherein the corresponding relationship between the service identification of the service to be transmitted and the carrier or the carrier set is preconfigured.	
	In analogous art, Qualcomm teaches wherein the corresponding relationship between the service identification of the service to be transmitted and the carrier or the carrier set is preconfigured (Qualcomm page 2, first paragraph discloses that all the supported applications have their corresponding carrier frequency sets known at the V2X layer in the UE as configured by V2X Control Function (i.e. the relationship between the application  (reads on service) ID and the carrier/carrier set is preconfigured) . The application is identified using PSID).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu in order to preconfigure the corresponding relationship between the service identification of the service to be transmitted and the carrier or the carrier set as taught by Qualcomm.  One would have been motivated to do so in order to provide an architecture for carrier selection for V2X service that enables the UE to select an appropriate carrier for transmitting of receiving its supported applications, thereby increasing quality of communications.  (Qualcomm page 2, first paragraph)

	Regarding claim 8, Xu does not explicitly teach receiving, by the terminal device, second information sent by the network device, wherein the second information indicates that a first carrier set is a carrier set for the terminal device to transmit a service; and determining, by the terminal device, the carrier or the carrier set for sending or receiving the service to be transmitted according to the first carrier set, the service identification of the service to be transmitted, and the corresponding relationship between the service identification of the service to be transmitted and the carrier or the carrier set.
	In analogous art, Qualcomm teaches receiving, by the terminal device, second information sent by the network device, wherein the second information indicates that a first carrier set is a carrier set for the terminal device to transmit a service (page 3 first paragraph discloses that the UE receives a semi-static (RRC) configuration (i.e. second information) of carrier frequencies (i.e. first carrier set) and associated priorities); determining, by the terminal device, the carrier or the carrier set for sending or receiving the service to be transmitted according to the first carrier set, the service identification of the service to be transmitted, and the corresponding relationship between the service identification of the service to be transmitted and the carrier or the carrier set (page 3 first paragraph discloses that the UE chooses the frequencies in the carrier frequency set . . . dictated by the RRC configuration (i.e. the first carrier set).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu in order to implement the teachings of Qualcomm.  One would have been motivated to do so in order enable a UE with limited receiver chains to distinguish and monitor frequencies corresponding to high priority applications, such as safety applications, thereby improving a user’s quality of experience. (Qualcomm page 3, second paragraph)

	Regarding claim 9, Xu does not explicitly teach wherein the second information is system information or radio resource control (RRC) information.
	In analogous art, Qualcomm teaches wherein the second information is system information or radio resource control (RRC) information (page 3 first paragraph discloses that the UE receives a semi-static (RRC) configuration).


	Regarding claim 10, Xu does not explicitly teach determining, by the terminal device, the carrier or the carrier set for sending or receiving the service to be transmitted according to a second carrier set, the service identification of the service to be transmitted and the corresponding relationship between the service identification of the service to be transmitted and the carrier or the carrier set, wherein the second carrier set is a preconfigured carrier set for the terminal device to transmit a service.
	In analogous art Qualcomm teaches determining, by the terminal device, the carrier or the carrier set for sending or receiving the service to be transmitted according to a second carrier set, the service identification of the service to be transmitted and the corresponding relationship between the service identification of the service to be transmitted and the carrier or the carrier set, wherein the second carrier set is a preconfigured carrier set for the terminal device to transmit a service (Qualcomm page 2, first paragraph teaches that the UE is preconfigured by the V2X Control function with carrier frequency sets corresponding to all supported applications (i.e. services) that are identified by PSIDs.  Therefore, Qualcomm teaches that the UE determines a carrier set for sending/receiving a service, the service identification and relationship between the service identification and the carrier set based on a preconfigured carrier set, corresponding applications and identifiers for the applications).


	Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth for claim 2.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Tenny et al. (US Patent No. 9,781,744 B1, hereinafter “Tenny”).
	Regarding claim 11, Xu does not teach wherein sending or receiving, by the terminal device, the service to be transmitted on the carrier or the carrier set corresponding to the service identification of the service to be transmitted, comprises: when performing logical channel prioritization (LCP) on the service to be transmitted on a media access control (MAC) layer, transmitting, by the terminal device, the service to be transmitted on a transmission block of the carrier or the carrier set corresponding to the service identification of the service to be transmitted according to the corresponding relationship between the service identification of the service to be transmitted and the carrier or the carrier set.	
	In analogous art, Tenny teaches wherein sending or receiving, by the terminal device, the service to be transmitted on the carrier or the carrier set corresponding to the service identification of the service to be transmitted, comprises: when performing logical channel prioritization (LCP) on the service to be transmitted on a media access control (MAC) layer, transmitting, by the terminal device, the service to be transmitted on a transmission block (col. 3, line 66 – col. 4, line 15: . . .  Logical channel prioritization (LCP) 212 is performed based on the grant free logical channels 214 and the grant based logical channels 216. MAC protocol data units (PDUs) 220, corresponding to transport blocks for physical layer transmission, are formed based on the LCP 218.) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu for the terminal device to transmit the service on a transmission block of the carrier or the carrier set corresponding to the service identification of the service to be transmitted according to the corresponding relationship between the service identification of the service to be transmitted and the carrier or the carrier set when performing LCP on the service to be transmitted on a media access control (MAC) layer as taught by Tenny.  One would have been motivated to do so in order to perform uplink data scheduling for grant fee transmissions, thereby enabling a device to transmit data without waiting for a grant which decreases system latency.  

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Wasilewski (US Patent No. 6,215,530 A1, hereinafter “Wasilewski”).
	Regarding claim 13, Xu does not teach wherein the corresponding relationship between the service identification of the service to be transmitted and the carrier or carrier set comprises: a corresponding relationship between the service identification of the service to be transmitted and a logical channel, and a corresponding relationship between the logical channel and the carrier or the carrier set.
	In analogous art, Wasilewski teaches wherein the corresponding relationship between the service identification of the service to be transmitted and the carrier or carrier set comprises: a corresponding relationship between the service identification of the service to be transmitted and a logical channel (FIG. 3 illustrating that table 32  includes a relationship between service ID (i.e. transport stream ID (TSID) corresponds to the particular , and a corresponding relationship between the logical channel and the carrier or the carrier set (FIG. 3 illustrating that TSID points to corresponding table 36 including frequency (i.e. carrier) that corresponds to the TSID; col. 10 lines 33-39.  One of ordinary skill in the art would readily recognize that the information included in tables 32 and 34 could be incorporated into a single mapping table).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu to include a mapping table including correspondence between service ID, logical channel and carrier as taught by Wasilewski.  One would have been motivated to do so in order to support composite services that are  transparent to the subscribe and for which no intervention for re-tuning is required of the subscriber, thereby improve a user’s quality of viewing experience (Wasilewski col. 3, lines 1-11) 

	Regarding claim 14, Xu does not teach wherein the corresponding relationship between the service identification of the service to be transmitted and the carrier or carrier set is integrated in a mapping table.
	In analogous art, Wasilewski teaches wherein the corresponding relationship between the service identification of the service to be transmitted and the carrier or carrier set is integrated in a mapping table (FIG. 3 illustrating that table 36 includes a relationship between service ID (i.e. transport stream ID (TSID) corresponds to the particular service) and frequency (i.e. carrier)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu to include a mapping table including correspondence between service ID and carrier as taught by Wasilewski.  One would have been motivated to do so in order to support composite services that are transparent to the subscribe  

Allowable Subject Matter
Claims 6, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US PG Pub 2019/0357025 A1 (Hwang et al.) – discloses an information transmission and reception method and device for V2X communication in communication system;
US PG Pub 2019/0215806 A1 (Chai et al.) – discloses a resource allocation method and relevant device;
US PG Pub 2019/0349936 A1 (Li et al.) – discloses a service data transmission method, first communication node and base station;
US PG Pub 2019/0174280 A1 (Xu et al.) – discloses internet of vehicles service configuration method and device, and method, device and system for service acquisition;
US PG Pub 2016/0269875 A1 (Lee et al.) – discloses a method and apparatus for providing service to user equipment in wireless communication system; 
US PG Pub 2019/0357235 A1 (Wang et al.) – discloses logical channel priority reconfiguration for MAC-CES in new radio; 
US Patent No. 5,469,431 (Wendorf et al.) – discloses a method and apparatus for channel mapping with relative service identification; and 
US PG Pub 2019/0053215 A1 (Yu et al.) – discloses techniques for providing proximity services (ProSe) priority-related information to a base station in a wireless network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413